ANSTEAD, Judge,
dissenting.
In view of the case law which holds that a client in civil proceedings has a right to choose counsel to represent her, I would grant certiorari relief. See State ex rel. Branch v. DuVal, 249 So.2d 468 (Fla. 3d DCA 1971). Whether the client is exercising poor judgment in her selection of a lawyer, for herself and her child, or whether she is exposing herself to liability for breach of an existing lawyer-client agreement, are not matters which the courts should or can resolve by refusing to allow her to change attorneys.